Citation Nr: 0104064	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-13 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

The propriety of the 10 percent rating for herniated nucleus 
pulposus at L3-4 and L4-5, with right sided pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his parents



ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to January 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1995, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted the veteran's claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, and assigned a 10 percent rating 
thereto.  The veteran subsequently perfected an appeal of 
that decision disagreeing with the assigned rating.  A 
hearing on this claim was held in Montgomery, Alabama, on 
January 9, 2000, before Jeff Martin, who is a member of the 
Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 and 
Supp. 2000).

The Board notes that the veteran has raised a claim of 
entitlement to a total disability rating for compensation 
purposes due to individual unemployability.  Where such a 
claim is reasonably raised in the record, the Board is 
generally required to consider it.  Romeo v. Brown, 5 Vet. 
App. 388, 396 (1993).  


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's degenerative disc disease of the lumbar 
spine is manifested by herniated nucleus pulposus (HNP) at 
L3-4 and L4-5 with sciatic pain down his right side.  The 
symptoms include constant pain that is exacerbated with 
coughing, sneezing, bending, lifting and walking, 
intermittent numbness in the right leg, the inability to do 
backward extension due to pain, limitation of motion in other 
areas secondary to pain, muscle spasm, weakness and 
tenderness.  The back condition requires use of a cane and a 
brace, and clinical testing, including a nerve conduction 
study, shows right lumbosacral radiculopathy.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for herniated 
nucleus pulposus at L3-4 and L4-5, with right sided pain are 
met.  38 U.S.C.A. § 1155 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.440, 4.45, 4.71a, Diagnostic Code 5293 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Because the veteran's claims in the 
present case was already well-grounded this aspect of the new 
law does not affect his appeal; however, in addition, the 
duty to assist itself was amplified and more specifically 
defined by statute.  See VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  Moreover, VA has a duty to 
assist unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the veteran.  Additionally, he has been provided with a 
recent VA medical examination addressing his low back 
disability.  Accordingly, a remand back to the RO for 
compliance with the new duty to assist requirements is not 
necessary, and the veteran is not prejudiced by the Board's 
decision not to do so.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Turning to consideration of the veteran's claim, according to 
a recent decision of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "Court"), 
because this appeal ensues from the veteran's disagreement 
with the rating assigned in connection with his original 
claim, the potential for the assignment of separate, or 
"staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999)  In this case, the RO has not assigned 
separate staged ratings for his low back disability.  In this 
regard, in both the original rating decision in August 1998 
and the subsequent statements of the case, the RO addressed 
all of the evidence of record.  Thus, he was not harmed by 
the absence of a "staged" rating.  Additionally, he was not 
prejudiced by the RO's referring to his claim as an 
"increased rating" although the appeal has been developed 
from his original claim.  See Fenderson v. West, 12 Vet. App. 
119.  In any case, in keeping with the requirements laid out 
in Fenderson, the Board will consider whether staged ratings 
are appropriate.

To assess the severity of the veteran's disability, the Board 
notes that the degree of impairment resulting from a 
disability is a factual determination and the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  With regard to the veteran's request for an 
increased schedular evaluation, the Board will only consider 
the factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Penorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

The Board also notes that governing VA regulations, set forth 
at 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000) provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (2000).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (2000) (Schedule), the RO ascertained the severity of 
the veteran's low back disability by application of the 
criteria set forth in Diagnostic Code 5293.  Under this 
provision, a 20 percent evaluation is warranted for a 
moderate impairment of intervertebral disc syndrome with 
recurring attacks; a 40 percent evaluation is warranted for a 
severe impairment of intervertebral disc syndrome with 
recurring attacks and little intermittent relief; a 60 
percent evaluations is warranted for a pronounced impairment 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseases disc, with little intermittent 
relief.  

In testimony at his January 2000 hearing before a member of 
the Board the veteran stated that he could not bend forwards 
or backwards, squat, or walk toe to heel, and that any motion 
of his back is extremely painful.  He also testified that he 
had muscle spasms daily, with pain radiating to his right leg 
and intermittent right leg numbness, particularly when he 
sits for a prolonged period of time.  He uses a cane and has 
an adjusted walk because he has to swing his right leg, and 
his pain is increased when he walks.  He takes multiple pain 
medications for his low back, and has not worked full time 
since November.  He has tried to work as a truck driver, but 
cannot drive by himself because his leg becomes tired and 
painful and he is afraid he will cause an accident, so his 
father or a trainee truck driver must accompany him and do 
the driving while he rests his leg and lays down in the back 
of the truck cab.  His parents also testified that he is in 
pain and that he takes a lot of medication for his back 
problems.

Medical evidence of record includes a November 1997 magnetic 
resonance imaging (MRI) scan of his back taken at a military 
hospital, this MRI showed right lateral disc protrusion at 
L4-5 with possible compression of the right L5 root and a 
central disc bulge at L3-4.  The examiner's impression was 
degenerative disc disease in the lower three lumbar disc 
spaces.  In December 1997 he was seen again at this facility 
with right sciatic pain, and constant low back pain which was 
aggravated by coughing, sneezing, bending, and lifting.  He 
had no weakness, numbness, or tingling at this time, and no 
bowel or bladder dysfunction.  Objective findings noted a 
normal gait, normal sensory findings, no tenderness to 
palpation, 5/5 motor strength, deep tendon reflexes of 2+ 
bilaterally, negative straight leg raising on the left, but 
positive straight leg raising on the right.  It was also 
noted that his sciatica was exacerbated with ankle 
dorsiflexion.  He was unable to run, sit-up or lift.  

VA outpatient treatment records from July 1998 note that the 
veteran had negative straight leg raising, could not touch 
his toes, had a decreased ability to squat, but that his 
neurological testing was intact.  In a November 1998 note the 
veteran had a normal gait but he favored the right leg 
minimally, he had positive straight leg raising on the right, 
strength of 4/5 on the right side, deep tendon reflexes of 
2+, and no clonus.  He was getting no benefit from the TENS 
unit, and reported pain and numbness radiating down his right 
leg.  In December 1998 a Nerve Conduction 
Study/Electromyograph was performed on his lower extremities, 
these results showed right lumbosacral radiculopathy with 
abnormal findings in some areas of the right leg.  In 
December 1998 the veteran also underwent another MRI at a VA 
medical facility, this MRI showed a congenitally narrowed 
spinal canal from L3 to S1, with posterior bulging at L3-4, 
L4-5, and L5-S1, with the latter exacerbated by his pre-
existing stenosis.  

In March 1999 the veteran was given a VA spine examination, 
he reported pain, weakness, stiffness, fatigability, lack of 
endurance, and flare-ups.  He stated that he used a cane, 
crutches and a brace, but did not have any of these items at 
the examination.  The examiner noted that his motion stopped 
when pain began, and that there was subjective evidence of 
painful motion, muscle spasms, weakness, and tenderness.  It 
was observed that the veteran held his back rigid when he got 
out of the chair.  No neurological abnormalities were 
detected, but the veteran could not perform a backward 
extension due to pain.  The examiner's impression was 
degenerative joint disease with loss of function due to pain.

To support his claim concerning the severity of his back 
problems, the veteran also submitted a statement from his 
employer for the period from January 1998 to May 1998, 
showing that the veteran had missed 191 hours of work during 
this timeframe, almost all of them due to his back.

Initially, the Board notes that it is charged with the duty 
to assess the credibility and weight given to evidence.  
Evans v. West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In this capacity, the Board finds the 
veteran to be very credible, concerning the reporting of his 
symptomatology.  A comparison of the veteran's statements and 
the medical evidence shows that he has consistently 
maintained that he has right sciatic pain which is 
exacerbated upon exertion, particularly bending and lifting.  
Additionally, his demeanor and testimony at his hearing 
before the undersigned Board member was credible and 
consistent, and relayed symptomatology observable by a 
layperson.  Accordingly, the veteran's statements and 
testimony regarding the severity of his degenerative disc 
disease of the low back are deemed credible.

Moreover, considering the medical evidence in conjunction 
with the veteran's assertions of his limitations, the Board 
notes that although the outpatient treatment and medical 
examination reports note that there were no neurological 
abnormalities, his EMG and nerve conduction study show that 
he has abnormal readings in his right lower extremity, and 
demonstrated the presence of right lumbosacral radiculopathy.  
Additionally, the two MRI's performed on his lower back show 
that he has bulging discs in his lumbar spine, and 
furthermore, the March 1999 VA examiner noted that the 
veteran had muscle spasms, and complaints of weakness and 
tenderness.  Beyond the consideration of his neurological 
deficits, as noted above, the Board must consider the 
veteran's degree of functional loss due to painful motion 
caused by his low back disability.  38 C.F.R. § 4.40 (2000).  
The record shows that he has extremely restricted range of 
motion in his low back, particularly demonstrable in his 
inability to perform any backward extension due to pain.  His 
assertions of the severity of his limitation of motion are 
supported by the March 1999 VA examination report which notes 
that he had loss of function due to his low back disability.  
Moreover, the Board has found the veteran's assertions 
regarding his severely restricted motion and functionality, 
such as his difficulty in driving a truck for any length of 
time without having to lay down, to be credible.  

Consequently, considering the evidence under the criteria set 
out in Diagnostic Code 5293, the Board finds that an 
increased rating is in order, and that the veteran's 
symptomatology most nearly approximates a 60 percent 
evaluation.  This rating requires evidence of neurological 
findings appropriate to the site of the diseased disc, and 
this is demonstrated by the EMG and MRI results  Moreover, 
the veteran's credible testimony and the medical evidence of 
his functional loss due to pain, establish that he has little 
intermittent relief from his sciatica and chronic low back 
pain and that his disability severely impacts on his ability 
to work.  Accordingly, given his neurological findings and 
his functional limitations, the Board finds that a 60 percent 
evaluation for his low back disability is granted, effective 
August 7, 1998, the date of his claim.  Because the Board's 
grant of a 60 percent rating covers the entire appeal period, 
staged ratings for the veteran's disability are not 
applicable. 

The Board further finds that a rating greater than 60 percent 
is not applicable to the veteran's disability because there 
is no medical evidence that he has ankylosis or complete bony 
fixation of the spine at an unfavorable angle or a fractured 
vertebra as required for a 100 percent rating under 
Diagnostic Codes 5285 and 5286, the only provisions providing 
for a rating greater than 60 percent.  

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a 60 percent evaluation for herniated nucleus 
pulposus at L3-4 and L4-5, with right sided pain is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



